
	
		I
		111th CONGRESS
		1st Session
		H. R. 1573
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Van Hollen (for
			 himself, Mr. Welch,
			 Mr. Blumenauer,
			 Ms. Giffords,
			 Mr. Loebsack,
			 Mr. Grijalva, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To establish the National Home Energy Savings Revolving
		  Fund within the Department of Energy to provide amounts to units of general
		  local government to make loans to homeowners for qualified home energy audits
		  and certified energy savings improvements, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Home Energy Savings Revolving Fund
			 Act.
		2.DefinitionsIn this Act:
			(1)Home energy
			 auditThe term home
			 energy audit means any process that identifies and specifies the energy
			 and cost savings that are likely to be realized through the implementation,
			 acquisition, and installation of energy savings improvements to a residential
			 property.
			(2)Qualified home
			 energy auditThe term qualified home energy audit
			 means an energy audit that complies with the procedures and techniques under
			 section 5(a)(2).
			(3)Renewable energy
			 measureThe term
			 renewable energy measure means the appropriate installation and
			 use of solar, wind, geothermal, fuel cell, biomass, battery storage, and other
			 applicable renewable technologies, as determined by the Secretary.
			(4)Certified energy
			 savings improvementThe term
			 certified energy savings improvement means an energy efficiency
			 improvement or renewable energy measure that meets the requirements under
			 section 5(a)(3).
			(5)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(6)Revolving
			 FundThe term Revolving Fund means the National Home
			 Energy Savings Revolving Fund established under section 3(a).
			(7)Unit of general
			 local governmentThe term unit of general local
			 government means any general purpose political subdivision of a State
			 that has the power to levy taxes and spend funds, as well as general corporate
			 and police powers.
			3.National Home
			 Energy Savings Revolving Fund
			(a)EstablishmentThere is established within the Department
			 of Energy a revolving fund, to be known as the National Home Energy
			 Savings Revolving Fund.
			(b)ExpendituresAny amounts in the Revolving Fund may be
			 used without fiscal year limitation to provide funds to units of general local
			 government in accordance with section 4 for use in making loans to homeowners
			 pursuant to section 5(a).
			(c)Credits
				(1)Capitalization
			 authorizationThere are
			 authorized to be appropriated to the Revolving Fund $5,000,000,000 for each of
			 fiscal years 2010 and 2011.
				(2)Repayment
			 amountsThe Revolving Fund
			 shall be credited with amounts received by the Secretary from a unit of general
			 local government equal to loan repayment amounts due to be repaid by homeowners
			 to whom loans are made pursuant to section 5(a).
				4.Funding to units
			 of general local government
			(a)ApplicationTo be eligible to receive funds under this
			 Act, a unit of general local government shall submit to the Secretary an
			 application at such time, in such manner, and containing such information as
			 the Secretary may require, which information shall include a description of the
			 method required by section 5(c) for making payments due under the loan.
			(b)Amounts
				(1)AllocationSubject to the limitation under paragraph
			 (2), the Secretary, in each fiscal year, shall provide for the allocation of
			 amounts available in the Revolving Fund to units of general local government
			 eligible to receive such amounts based on need among such units of general
			 local government for amounts for loans to homeowners pursuant to section 5(a).
				(2)LimitationIn
			 any fiscal year, the aggregate amount provided from the Revolving Fund to a
			 single unit of general local government may not exceed 2 percent of the total
			 amount available in the Revolving Fund for such fiscal year.
				(c)Repayment
				(1)HomeownerA unit of general local government that
			 receives funds under this Act shall require full repayment of each loan made to
			 a homeowner pursuant to section 5(a).
				(2)Unit of General
			 Local governmentNot later
			 than 120 days after the deadline imposed by a unit of general local government
			 for repayment by homeowners of loans made pursuant to section 5(a) in the
			 manner provided by section 5(c), such unit of general local government shall
			 transfer to the Secretary amounts due to be repaid, notwithstanding any default
			 on the part of the homeowner.
				5.Loans to
			 homeowners for qualified home energy audits and certified energy savings
			 improvements
			(a)Loans to
			 homeowners
				(1)In
			 generalA unit of general local government that receives funds
			 under this Act shall use such funds only to provide loans to homeowners for the
			 costs of one or more of the following:
					(A)Conducting a
			 qualified home energy audit (or a qualified home energy audit previously
			 conducted).
					(B)The implementation
			 of any certified energy savings improvement.
					(C)The acquisition of
			 any certified energy savings improvement.
					(D)The installation
			 of any certified energy savings improvement.
					(2)Home energy
			 audit procedures and techniquesThe Secretary shall establish procedures
			 and techniques for home energy audits that—
					(A)meet standards
			 established by the Secretary after consultation with the State Energy Advisory
			 Board established under section 365(g) of the Energy and Policy Conservation
			 Act (42 U.S.C. 6325(g));
					(B)establish
			 priorities for selection of energy savings improvements based on their
			 cost-effectiveness, payback period, and contribution to energy savings;
					(C)measure the energy
			 requirement of individual dwellings and the rate of return of the total energy
			 savings investment in a dwelling; and
					(D)account for
			 interaction among energy savings measures.
					(3)Certified energy
			 savings improvementsLoan funds may be used by homeowners under
			 this section for the implementation, acquisition, or installation of an energy
			 efficiency improvement or renewable energy measure only if such improvement or
			 measure—
					(A)has been
			 determined, by means of a qualified home energy audit, to improve the
			 efficiency of energy use and to reduce energy costs (as calculated on the basis
			 of energy costs projected over time); and
					(B)such determination
			 is set forth in a written report regarding such audit—
						(i)listing energy
			 savings improvements in order of cost-effectiveness, payback period, and
			 contribution to energy savings; and
						(ii)prepared and
			 signed by the person conducting such audit.
						(b)Eligible
			 homeownersTo be eligible to
			 receive a loan from a unit of general local government under this section, a
			 homeowner shall submit to such unit of general local government an application
			 at such time, in such manner, and containing such information as such unit of
			 general local government may require.
			(c)Payment in
			 connection with property tax paymentA unit of general local
			 government that receives funds under this Act shall establish a method by which
			 a homeowner to whom a loan is made pursuant to section 5(a) may make payments
			 due under such loan in connection with any payments submitted for any property
			 tax assessed or collected by such unit of general local government.
			(d)Repayment
			 termsA unit of general local
			 government that receives funds under this Act shall establish terms for
			 repayment of loans made pursuant to section 5(a) that comply with subsection
			 (e) and meet the following goals in the following order of priority:
				(1)The terms shall
			 provide that, on an annual basis, the aggregate amount of payments due on a
			 loan shall be less than the aggregate amount of savings achieved by
			 implementation, acquisition, or installation of certified energy savings
			 improvements financed under the loan.
				(2)The terms shall provide that homeowners
			 shall make repayments of such loans in such amounts as are necessary to
			 minimize costs to the Revolving Fund established under section 3(a) and that
			 any such repayments shall be transferred to the Secretary and credited to such
			 Fund.
				(e)Loan maturity
			 and interestA loan under
			 this section shall have a term to maturity of not more than 15 years and shall
			 not bear interest.
			(f)Loan amount
			 limitationsThe total amount
			 of all loans made pursuant to section 5(a) from a unit of general local
			 government to a single homeowner may not exceed $10,000, except that a unit of
			 general local government, in its discretion, may establish a loan amount
			 limitation in a lesser amount.
			(g)Principal
			 residence requirementA unit of general local government may make
			 a loan under this section only if such loan will be used for eligible purposes
			 under subsection (a) with respect to the principal residence of the homeowner
			 who is the borrower.
			(h)Information
			 requirementA unit of general local government that receives
			 funds under this Act, in accordance with such standards as the Secretary shall
			 establish, shall make available to homeowners information about loans available
			 pursuant to section 5(a) including—
				(1)a description of
			 the eligible purposes for which a loan may be used;
				(2)a list of home
			 energy auditors in the area that are certified to perform qualified home energy
			 audits; and
				(3)repayment
			 procedures and terms established in accordance with subsection (d), including
			 repayment procedures and terms if a loan is provided only for the costs of
			 conducting a qualified home energy audit.
				6.Reports to the
			 SecretaryFor each year any
			 loan made by a unit of general local government pursuant to section 5(a) is
			 outstanding, such unit of general local government shall submit to the
			 Secretary a report describing the use of funds from the Revolving Fund,
			 identifying the number of loans provided under this Act, the repayment rate of
			 the loans, the default rate of the loans, and any other information the
			 Secretary determines to be appropriate.
		
